UNITED STATES DISTRJCT COURT
SOUTHERN,_________
___________ DISTRJCT     OF NEW YORK
                   ,___________________________ ____________ _ X


SADDIYAH ALI,
                                                                          19 Civ. 9092 (PAE)
                                        Plaintiff,
                                                                                ORDER
                        -v-

UPORT, LLC and YECHIEL
WEINBERGER

                                        Defendants.
                                                              X


PAUL A. ENGELMAYER, District Judge:

       The case management conference scheduled for December 12, 2019 at 2:30 p.m. is

hereby rescheduled to December 12, 2019 at 9:30 a.m.

       SO ORDERED.



                                                              Pa!~g~Jjby
                                                              United States District Judge


Dated: November 15, 2019
       New York, New York
